Appeal from a judgment of the Supreme Court (Spargo, J.), entered August 11, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services withholding good time allowance.
Petitioner challenges a determination withholding one year of good time allowance based upon his failure to complete two recommended treatment programs. Inasmuch as petitioner was released from prison in March 2005 following the expiration of his maximum term of imprisonment, the appeal must be dismissed as moot (see Matter of Eades v Duncan, 307 AD2d 503 [2003]; Matter of Ferro v Luvera, 288 AD2d 735 [2001]). We reject petitioner’s contention that an exception to the mootness doctrine is presented.
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.